DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2020/0211236 in view of Liu et al., US 2019/0130569.
 	Regarding claim 1, Zhang discloses a method for attenuation correction in positron emission tomography (Abstract; para 0005 and 0024; method for image correction in positron emission tomography (PET)), the method comprising: 
 	acquiring, with a positron emission tomography (PET) scanner, PET data along lines-of-response from emissions in a patient (figs. 11B, 12B, and 13B; para 0024, 0062, and 0082; acquiring a positron emission tomography (PET) image along a line of response (LOR) of a subject using a PET device or scanner); 
 	acquiring, with a computed tomography (CT) scanner, CT data for the patient (figs. 11A, 12A, and 13A; para 0024, 0062, and 0082; acquiring a computed tomography (CT) image of a subject using a CT device or scanner); 
the CT image may be registered (i.e., aligned) with the PET image according to a machine learning model (e.g., a neural network model, a deep learning model, etc.)), the machine-learned model having been trained based on comparison of generated first attenuation corrected PET formed with alignment output by the model to ground truth attenuation corrected PET (fig. 8; para 0014-0016, 0096, 0118, 0132; the cascaded neural network is trained using a predicted attenuation-corrected PET image (i.e., generated first attenuation corrected PET) and the sample attenuation-corrected PET image (i.e., ground truth attenuation corrected PET. Determining, based on the predicted attenuation-corrected PET image and the sample attenuation-corrected PET image of each of the at least some of the plurality of training samples, an assessment result of the updated cascaded neural network. The assessment result may be determined based on at least one of a difference between the predicted attenuation-corrected PET image and the sample attenuation-corrected PET image of each of at least some of the plurality of training samples); 
 	reconstructing an attenuation corrected PET image of the patient from the PET data, the reconstructing being a function from the CT data after the aligning (para 0024, 0055, 0083, 0093-0094, and 0150; generating or reconstructing an attenuation corrected PET image corresponding to the PET image according to the PET image and the CT image. An attenuation-corrected PET image corresponding to a PET image refers to an image that is generated by performing an attenuation correction on the PET image using the attenuation correction model); and 
transmitting the attenuation-corrected PET image of the subject to a terminal for display).
 	Zhang discloses claim 1 as enumerated above, but Zhang does not explicitly disclose an attenuation map from the CT data as claimed.
	However, Liu discloses PET reconstruction requires an attenuation correction of the raw PET data. In traditional PET scanners, an attenuation map (or μ-map) is obtained by performing additional imaging via CT (e.g., a PET-CT system) (para 0049).
 	Therefore, taking the combined disclosures of Zhang and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PET reconstruction requires an attenuation correction of the raw PET data. In traditional PET scanners, an attenuation map (or μ-map) is obtained by performing additional imaging via CT (e.g., a PET-CT system) as taught by Liu into the invention of Zhang for the benefit of improving attenuation correction system and method for reconstructing PET data (Liu: para 0007).
 	Regarding claim 2, the method of claim 1, Zhang in the combination further disclose wherein aligning comprises registering the CT data with the PET data (para 0007 and 0103).
 	Regarding claim 4, the method of claim 1, Zhang in the combination further disclose wherein aligning comprises aligning by the machine-learned model comprising a generator of a generative adversarial network, a discriminator of the generative adversarial network having performed the comparison when the generator was trained (para 0023, 0096, and 0118).
Regarding claim 5, the method of claim 4, Zhang in the combination further disclose wherein the generator was also trained based on similarity of landmark location (figs. 11-13; para 0057 and 0118).
 	Regarding claim 6, the method of claim 1, Zhang in the combination further disclose wherein aligning comprises aligning by the machine-learned model (para 0007 and 0103), the machine-learned model having been trained using a machine-learned network configured to output an attenuation corrected PET dataset in response to input of CT information and PET information (figs. 11C, 12C, and 13C; para 0024 and 0054).
 	Regarding claim 7, the method of claim 6, Zhang in the combination further disclose wherein the machine-learned network was not trained with the machine-learned model and is not used in aligning the CT data with the PET data for the patient (para 0111 and 0125).
 	Regarding claim 8, the method of claim 1, Zhang and Liu in the combination further disclose wherein aligning comprises aligning by the machine-learned model comprising a deep-learned neural network (Zhang: para 0095 and 0103; Liu: para 0060 and 0062).
 	Regarding claim 9, the method of claim 1, Liu in the combination further disclose wherein reconstructing comprises altering the PET data based on the attenuation map and reconstructing from the altered PET data (para 0049 and 0054-0055).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2020/0211236 in view of Liu et al., US 2019/0130569 and further in view of Spottiswoode et al., US 2019/0392265.
 	Regarding claim 3, the method of claim 1, Zhang and Liu in the combination disclose wherein aligning comprises aligning by the machine-learned model outputting a deformation field (an attenuation-corrected PET image) in response to input of the CT data and the PET data to the machine-learned model (Zhang: figs. 11C, 12C, and 13C; para 0024 and 0054).
 	Zhang and Liu in the combination disclose claim 3 as enumerated above, but they do not explicitly disclose a deformation field as claimed.
 	However, Spottiswoode discloses the deformable registration produces a registration transformation of deformation fields from the prior image to the current image (para 0043).
 	Therefore, taking the combined disclosures of Zhang and Spottiswoode as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable registration produces a registration transformation of deformation fields from the prior image to the current image as taught by Spottiswoode into the invention of Zhang for the benefit of registering the images to the coordinate system of current CT image (Spottiswoode: para 0043).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2020/0211236 in view of Spottiswoode et al., US 2019/0392265.
Regarding claim 10, Zhang discloses a method for machine training registration of computed tomography (CT) with positron emission tomography (PET) (para 0007 and 0103; the CT image may be registered with the PET image according to a machine learning model (e.g., a neural network model, a deep learning model, etc.)), the method comprising: 
 	defining a generative adversarial network  (para 0023, 0096, and 0118; a generative adversarial network (GAN)) comprising a generator and a discriminator, the generator “acquiring PET image and CT image” for the registration and the discriminator discriminating for attenuation corrected PET data (para 0103, 0109, and 0118; the GAN registers the CT image with the PET image. the GAN model may include a generator and a discriminator. The generator and the discriminator may compete with each other to reach a balance point at which the generator is trained to generate an image similar to (or almost the same as) a ground truth image (e.g., a sample attenuation-corrected PET image); 
 	training the generative adversarial network (para 0023, 0096, and 0118; a trained generative adversarial network (GAN) model); and 
 	storing the generator of the trained generative adversarial network (para 0118; the generator is stored in the GAN model).
	Zhang discloses claim 10 as enumerated above, but Zhang does not explicitly disclose a deformation field as claimed.
 	However, Spottiswoode discloses the deformable registration produces a registration transformation of deformation fields from the prior image to the current image (para 0043).

 	Regarding claim 11, the method of claim 10, Zhang in the combination further disclose wherein defining comprises defining the generative adversarial network as a first neural network, the discriminator comprising a second neural network with convolutional and fully-connected layers (para 0096 and 0118).
 	Regarding claim 12, the method of claim 10, Zhang and Spottiswoode in the combination further disclose wherein training comprises forming the attenuation corrected PET data using the deformation field (Spottiswoode: para 0043-0044) with a machine-learned attenuation correction network fixed during the training of the generative adversarial network (Zhang: para 0023, 0096, and 0118).
 	Regarding claim 13, the method of claim 10, Zhang in the combination further disclose wherein training comprises training with a similarity loss for the generator and a quality of the attenuation corrected PET data for the discriminator (para 0096, 0118, and 0132).
 	Regarding claim 14, the method of claim 10, Zhang in the combination further disclose comprising aligning, by the generator, CT data for a patient with PET 
 	Regarding claim 15, Zhang discloses a method for machine training registration of computed tomography (CT) with positron emission tomography (PET) (para 0007 and 0103; the CT image may be registered with the PET image according to a machine learning model (e.g., a neural network model, a deep learning model, etc.)), the method comprising: 
 	defining a model to output “an attenuation-corrected PET image” in response to input of CT data and PET data (para 0024 and 0054; generating, based on the PET image and the CT image, an attenuation-corrected PET image of the subject by application of an attenuation correction model); 
 	machine training the model using a machine-learned network configured to output an attenuation corrected PET in response to input of “PET image and CT image” (figs. 11C, 12C, and 13C; para 0024 and 0054; generating, based on the PET image and the CT image, an attenuation-corrected PET image of the subject by application of an attenuation correction model; The attenuation correction model may be a trained cascaded neural network including a plurality of trained models that are sequentially connected); and  
 	storing the machine-trained model (fig. 1, element 130; para 0066, 0082, and 0099; the storage device may store one or more algorithms for processing the image data, an attenuation correction model for image correction, etc.).
 	Zhang discloses claim 15 as enumerated above, but Zhang does not explicitly disclose a deformation field as claimed.

 	Therefore, taking the combined disclosures of Zhang and Spottiswoode as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable registration produces a registration transformation of deformation fields from the prior image to the current image as taught by Spottiswoode into the invention of Zhang for the benefit of registering the images to the coordinate system of current CT image (Spottiswoode: para 0043).
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.
 	Regarding claim 17, the method of claim 16, Zhang and Spottiswoode in the combination further disclose wherein machine training the generator comprises training based on discrimination by the discriminator of a quality of the attenuation corrected PET data (Zhang: para 0023, 0096, and 0118) and based on a similarity from the deformation field (Spottiswoode: para 0043-0044).
 	Regarding claim 18, the method of claim 15, Zhang in the combination further disclose wherein machine training comprises machine training with the machine-learned network having been previously trained and fixed during the machine training of the model (para 0054, 0085, and 0095-0096).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2020/0211236 in view of Spottiswoode et al., US 2019/0392265 and further in view of Liu et al., US 2019/0130569.
 	Regarding claim 19, the method of claim 15, Zhang and Spottiswoode in the combination further disclose comprising aligning, by the machine-trained model, CT information for a patient with PET information for the patient (Zhang: para 0007 and 0103), and reconstructing a PET image from the PET information using the CT information as aligned (Zhang: para 0024, 0055, 0083, 0093-0094, and 0150).
 	Zhang and Spottiswoode in the combination further disclose claim 19 as enumerated above, but they do not explicitly disclose an attenuation map from the CT information as claimed.
	However, Liu discloses PET reconstruction requires an attenuation correction of the raw PET data. In traditional PET scanners, an attenuation map (or μ-map) is obtained by performing additional imaging via CT (e.g., a PET-CT system) (para 0049).
 	Therefore, taking the combined disclosures of Zhang, Spottiswoode, and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PET reconstruction requires an attenuation correction of the raw PET data. In traditional PET scanners, an attenuation map (or μ-map) is obtained by performing additional imaging via CT (e.g., a PET-CT system) as taught by Liu into the inventions of Zhang and Spottiswoode for the benefit of improving attenuation correction system and method for reconstructing PET data (Liu: para 0007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Hu et al., US 2020/0126231 discloses the target neural network model may provide a mapping relationship between PET images, MR images, and corresponding attenuation correction data, and output attenuation correction data associated with a specific PET image of the PET images.
 	Lee et al., US 2019/0266728 discloses a control unit selecting at least one of the first emission image and the first attenuation image generated by the image generation unit as an input image and generating and providing a final attenuation image by applying the input image to the learned deep learning algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN D HUYNH/Primary Examiner, Art Unit 2665